       Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

CARNELL HUNNICUTT, SR.,

                      Plaintiff,

vs.                                                                No. CV 18-0667 JB/KRS

DESTINEE MOORE; RAYMOND SMITH;
GEO CORP; LCCF; M. VALERIANO;
STACEY BEAIRD; KATHERINE BRODIE;
P. VALDEZ; T. FOSTER; and GERMAN
FRANCO,

                      Defendants.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

and Recommended Disposition, filed February 21, 2020 (Doc. 60)(“PFRD”). In the PFRD, the

Honorable Kevin R. Sweazea, United States Magistrate Judge for the United States District

Court of the District of New Mexico, recommends granting in part and denying in part the

Renewed Motion for Summary Judgement filed by Defendants Destinee Moore, Raymond

Smith, Geo Group, M. Valeriano, Katherine Brodie, and P. Valdez as part of their Martinez

report.1 See Martinez Report, filed November 1, 2019 (Doc. 40); Joinder of Defendant Moore in

Geo Defendants’ Martinez Report and Motion for Summary Judgment, filed February 2, 2020

(Doc. 52); Joinder of Defendant Smith in Geo Defendants’ Martinez Report and Motion for

Summary Judgment, filed February 19, 2020 (Doc. 59). On March 6, 2020, Defendants Destinee

Moore, Raymond Smith, Geo Group, M. Valeriano, Katherine Brodie, and P. Valdez filed

       1
         A Martinez Report is a “report and investigation by prison officials to determine whether
a pro se prisoner's allegations have any factual or legal basis.” Northington v. Jackson, 973 F.2d
1518, 1521 (10th Cir. 1992)(citing Martinez v. Aaron, 570 F.2d 317, 318-19 (10th Cir. 1978)).



                                              -1-
       Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 2 of 19




objections to the portion of the PFRD denying summary judgment. See Geo Defendants’

Objections to Proposed Findings and Recommended Disposition, filed March 6, 2020 (Doc.

63)(“Objections”). The Court will overrule the Objections and adopt the PFRD.

                                 FACTUAL BACKGROUND

       Plaintiff, Carnell Hunnicutt, Sr., was confined at the Lea County Correctional Facility in

Hobbs, New Mexico (“LCCF”) from 2015 to 2018. See Plaintiff’s Response to Defendants

Martinez Report at 3-4, filed December 11, 2019 (Doc. 46). Although he is from Connecticut,

Hunnicutt was incarcerated in New Mexico pursuant to the Interstate Corrections Compact,

which allows for the transfer of prisoners among members of the Compact, see N.M. Stat. Ann.

§§ 31-5-17 to 31-5-19; Plaintiff’s Response to Defendants Martinez Report at 3-4.

       In his Complaint, Hunnicutt alleges that he is a cartoonist who uses his cartoons to

comment on prison conditions, see Complaint ¶ 5, at 2, filed July 12, 2018 (Doc. 1-1); Plaintiff’s

Response to Defendants Martinez Report at 41-65, filed December 11, 2019 (Doc. 46), and that

“Defendants Smith, Brodie, Beaird, Valdez and Foster routinely targeted Plaintiff’s outgoing

mail for political cartoons/cartoons about the prison and incidents with staff,” and “retaliate[ed]

against him and attempt[ed] to censor him for criticizing prison conditions and personnel in his

outgoing mail,” Complaint ¶ 5, at 2. Based on the Defendants’ actions, Hunnicutt advances the

following claims: “copyright infringement, interference with outgoing mail, retaliatory

punishment, negligence and infractions for criticizing prison conditions and personnel in

outgoing correspondence.” Complaint ¶ 1, at 1.

                               PROCEDUAL BACKGROUND

       On July 12, 2018, Hunnicutt sued Defendants Destinee Moore, Raymond Smith, Geo

Corp, LCCF, M. Valeriano, Stacy Beard, Katherine Brodie, T. Foster, P. Valdez, and German



                                               -2-
       Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 3 of 19




Franco in the Fifth Judicial District Court, Lea County, State of New Mexico. See Complaint ¶

2, at 2. The Defendants removed subsequently the action to the federal Court. See Notice of

Removal, filed July 12, 2018 (Doc. 1). Seeking to remain in state court, Hunnicutt moved to

remand. See Motion to Remand, filed August 9, 2020 (Doc. 6). The Defendants opposed the

motion, see Defendants Geo, Valeriano, Brodie and Valdez’ Response in Opposition to

Plaintiff’s Motion in Opposition for Removal of Civil Act, filed Aug 16, 2020 (Doc. 10), and

separately moved for summary judgment, see The Geo Defendants’ Motion for Summary

Judgment and Memorandum of Law in Support, filed October 12, 2018 (Doc. 16).

       On March 28, 2019, the Court denied Hunnicutt’s Motion to Remand and screened the

Complaint pursuant 28 U.S.C. § 1915A, concluding that Hunnicutt stated a retaliation claim

under the First Amendment to the Constitution of the United States of America.               See

Memorandum Opinion and Order Denying Motion to Remand at 19, filed March 28, 2019 (Doc.

33)(“Taking Hunnicutt’s allegations as true, prison officials withheld his outgoing mail, because

it contains unflattering or unwelcome opinions, and not out of legitimate penological interests,

and then punished Hunnicutt for asserting his First Amendment rights.”). However, the Court

found that Hunnicutt did not state cognizable claims under 17 U.S.C. §§ 101-810, or under 42

U.S.C. § 1983 for violation of prison grievance procedures. See Memorandum Opinion and

Order Denying Motion to Remand at 19-21.            Following the Court’s Order directing the

Defendants to submit a Martinez report, the Court denied their Motion for Summary Judgment

without prejudice. See Memorandum Opinion and Order Denying the Defendants’ Motion for

Summary Judgment Without Prejudice and Denying the Plaintiff’s Motion for Relief Under Rule

56(D) as Moot, filed September 28, 2019 (Doc. 38). The Defendants filed their Renewed

Motion for Summary Judgment on November 1, 2019. See Martinez Report, filed November 1,



                                              -3-
         Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 4 of 19




2019 (Doc. 40)(“Renewed Motion for Summary Judgment”). On February 10 and 19, 2020,

Moore and Smith, joined in the Renewed Motion for Summary Judgment. See Joinder of

Defendant Moore in Geo Defendants’ Martinez Report and Motion for Summary Judgment, filed

February 10, 2020 (Doc 52); Joinder of Defendant Smith in Geo Defendants’ Martinez Report

and Motion for Summary Judgment, filed February 19, 2020 (Doc. 59).

         The remaining claims in this case are that Smith, Beaird, Brodie, and Moore violated

Hunnicutt’s First Amendment rights by retaliating against him for cartoons and statements

included in his outgoing mail on June 1 or 2, 2017; June 20, 2017; and June 26, 2017; as well as

Hunnicutt’s state-law causes of action. See Proposed Findings and Recommended Disposition at

9, filed February 21, 2020 (Doc. 60). In considering these claims, Magistrate Judge Sweazea

explained that a claim for retaliation under the First Amendment comprises three elements: (i)

the inmate engaged in protected speech; (ii) the prison official’s actions caused the inmate “to

suffer an injury that would chill a person of ordinary firmness from continuing to engage in that

activity”; and (iii) the adverse action was “substantially motivated” in response to the inmate’s

protected speech. PFRD at 9 (quoting Shero v. City of Grove, Okl., 510 F.3d 1196, 1203 (10th

Cir. 2007)).

         Regarding the June 1 or 2, 2017 correspondence, Magistrate Judge Sweazea found that

Hunnicutt did not suffer a cognizable adverse action, because the “undisputed material facts

establish that no prison official issued Hunnicutt a misconduct report for the single frame

cartoon, Hunnicutt was not disciplined for that incident, and the cartoon ultimately was mailed to

the intended recipient, albeit after it was returned to Hunnicutt and delayed by less than thirty

days.”    PFRD at 9 (citing Schroeder v. Drankiewicz, 519 Fed. Appx. 947, 950 (7th Cir.

2013)(explaining that “a delay of less than two months in sending a single piece of personal



                                              -4-
       Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 5 of 19




mail” did not amount to “an injury of constitutional dimension”); Muhammed v. McKune, 1995

U.S. Dist. LEXIS 12620, at *7 (D. Kan. Aug. 24, 1995)(Van Bebber, J.)(finding that ninety-day

delay in receiving mail was neither prejudicial nor harmful)).

       Next, Magistrate Judge Sweazea found that genuine issues of material fact preclude

summary judgment on Hunnicutt’s claims that he suffered retaliation in violation of the First

Amendment for his outgoing mail dated June 20, 2017 and June 26, 2017. See PFRD at 19.

Magistrate Judge Sweazea explained that the “free flow of incoming and outgoing mail” to and

from inmates is among those rights that the First Amendment protects. PFRD at 10 (quoting

Burns v. Martuscello, 890 F.3d 77, 88 (2d Cir. 2018)). An inmate’s right to correspond is not

absolute, however, and restrictions on outbound correspondence containing “threats, blackmail,

contraband, plots to escape, discuss criminal activities, or otherwise circumvent prison

regulations, [are] essential to the protection of prison order and security.” PFRD at 11 (quoting

Gandy v. Ortiz, 122 Fed. Appx. 421, 423 (10th Cir. 2005)). Accordingly, prison officials may

read outgoing, non-legal mail to ensure that an inmate’s letter does not impinge on these

interests, but “may not punish inmates for statements made in letters to outsiders that do not

impinge on these important governmental interests.” PFRD at 11 (quoting Gandy v. Ortiz, 122

Fed. Appx. at 423).

       After reviewing relevant cases, and noting that neither the United States Court of Appeals

for the Tenth Circuit nor the Supreme Court of the United States of America has decided a

factually analogous case, Magistrate Judge Sweazea considered whether the mail sent by

Hunnicutt was legitimate correspondence to outside persons or, instead, was directing

defamatory comments to the warden and prison staff “through the guise of legitimate outgoing

communication.” PFRD at 14 (citing Leonard v. Nix, 55 F.3d 370, 371 (8th Cir. 1995)).



                                               -5-
         Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 6 of 19




Magistrate Judge Sweazea acknowledged that Hunnicutt’s speech in the outgoing mail is

“certainly offensive, unflattering, and arguably defamatory,” and that harassing or demeaning

staff “can implicate legitimate penological interests of security and order.”       PFRD at 14.

Nevertheless, examining the evidence in the light most favorable to Hunnicutt and drawing all

reasonable inferences in his favor, Magistrate Judge Sweazea found that a fact finder could

conclude that the First Amendment protects Hunnicutt’s speech, because (i) he is a published

artist on prison conditions, (ii) he uses drawing as a medium to comment on those conditions,

and (iii) he addressed the letters to persons outside the institution, one of whom helps Hunnicutt

exhibit his work. See PFRD at 15-16. Moreover, Hunnicutt’s correspondence does not contain

threats of violence or escape plans, and the case does not involve a claim of immunity from suit.

See PFRD at 17-18. Magistrate Judge Sweazea, therefore, found that genuine issues of material

fact preclude summary judgment on Hunnicutt’s First Amendment retaliation claims. See PFRD

at 19.

         Finally, Magistrate Judge Sweazea found that Hunnicutt’s state law claims fail as a

matter of law because New Mexico law does not afford him a private remedy for violations

under the New Mexico Constitution. See PFRD at 20 (citing Barreras v. State Corr. Dep't, 62

P.3d 770, 776 (N.M. Ct. App. 2003)). Accordingly, Magistrate Judge Sweazea recommended

granting the Defendants’ motion for summary judgment as to Hunnicutt’s June 1 or 2, 2017,

letter, and on his state-law claims, and denying summary judgment as to his claims of retaliation

for the June 20 and 26, 2017, correspondence.

           LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                          RECOMMENDATIONS

         District courts may refer dispositive motions to a Magistrate Judge for a recommended

disposition.   See Fed. R. Civ. P. 72(b)(1)(“A magistrate judge must promptly conduct the


                                                -6-
       Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 7 of 19




required proceedings when assigned, without parties’ consent, to hear a pretrial matter

dispositive of a claim or defense . . . .”). Rule 72(b)(2) of the Federal Rules of Civil Procedure

governs objections to recommendations from a Magistrate Judge and provides that, “[w]ithin 14

days after being served with a copy of the recommended disposition, a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P.

72(b)(3). Under the rule, when resolving objections “the district judge must determine de novo

any part of the magistrate judge’s disposition that has been properly objected to by a party. The

district judge may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.”       Fed. R. Civ. P.

72(b)(3).

       Similarly, 28 U.S.C. § 636 provides:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to the magistrate’s report enables the district judge to focus

attention on those issues -- factual and legal -- that are at the heart of the parties’ dispute.”

United States v. One Parcel of Real Property, With Buildings, Appurtenances, Improvements,

and Contents, 73 F.3d 1057, 1059 (10th Cir. 1996)(“One Parcel”)(quoting Thomas v. Arn, 474

U.S. 140, 147 (1985)). As the United States Court of Appeals for the Tenth Circuit has noted,

“the filing of objections advances the interests that underlie the Magistrate’s Act,2 including


       2
           Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.



                                                -7-
       Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 8 of 19




judicial efficiency.” United States v. One Parcel, 73 F.3d at 1059 (citing Niehaus v. Kansas Bar

Ass’n, 793 F.2d 1159, 1165 (10th Cir. 1986); United States v. Walters, 638 F.2d 947, 950 (6th

Cir. 1981)).

       The Tenth Circuit held in United States v. One Parcel “that a party’s objections to the

magistrate judge’s report and recommendation must be both timely and specific to preserve an

issue for de novo review by the district court or for appellate review.” United States v. One

Parcel, 73 F.3d at 1060. “To further advance the policies behind the Magistrate’s Act, [the Tenth

Circuit], like numerous other circuits, ha[s] adopted ‘a firm waiver rule’ that ‘provides that the

failure to make timely objections to the magistrate’s findings or recommendations waives

appellate review of both factual and legal questions.’” United States v. One Parcel, 73 F.3d at

1059 (citations omitted).

       In addition to requiring specificity in objections, the Tenth Circuit has stated that

“[i]ssues raised for the first time in objections to the magistrate judge’s recommendation are

deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). See United States v.

Garfinkle, 261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this circuit, theories raised for the first

time in objections to the magistrate judge’s report are deemed waived.”). And, in an unpublished

opinion, the Tenth Circuit stated that “the district court correctly held that [a petitioner] had

waived [an] argument by failing to raise it before the magistrate.” Pevehouse v. Scibana, 229 F.

App’x 795, 796 (10th Cir. 2007)(unpublished).3


       3
        The Court can rely on an unpublished opinion to the extent its reasoned analysis is
persuasive in the case before it. See 10th Cir. R. 32.1(A)(“Unpublished opinions are not
precedential, but may be cited for their persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value


                                              -8-
         Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 9 of 19




         In United States v. One Parcel, the Tenth Circuit, in accord with other Courts of Appeals,

expanded the waiver rule to cover objections that are timely, but too general. See United States

v. One Parcel, 73 F.3d at 1060. The Supreme Court of the United States -- in the course of

approving the United States Court of Appeals for the Sixth Circuit’s use of the waiver rule -- has

noted:

                 It does not appear that Congress intended to require district court review
         of a magistrate’s factual or legal conclusions, under a de novo or any other
         standard, when neither party objects to those findings. The House and Senate
         Reports accompanying the 1976 amendments do not expressly consider what sort
         of review the district court should perform when no party objects to the
         magistrate’s report. See S. Rep. No. 94-625, pp. 9-10 (1976) (hereafter Senate
         Report); H.R. Rep. No. 94-1609, p. 11 (1976); U.S. Code Cong. & Admin. News
         1976, p. 6162 (hereafter House Report). There is nothing in those Reports,
         however, that demonstrates an intent to require the district court to give any more
         consideration to the magistrate judge’s report than the court considers appropriate.
         Moreover, the Subcommittee that drafted and held hearing on the 1976
         amendments had before it the guidelines of the Administrative Office of the
         United States Courts concerning the efficient use of magistrates. Those guidelines
         recommended to the district courts that “[w]here a magistrate makes a finding or
         ruling on a motion or an issue, his determination should become that of the
         district court, unless specific objection is filed within a reasonable time.” See
         Jurisdiction of the United States Magistrates, Hearings on S. 1283 before the
         Subcommittee on Improvements in Judicial Machinery of the Senate Committee
         on the Judiciary, 94th Cong., 1st Sess., 24 (1975)(emphasis added)(hereafter
         Senate Hearings). The Committee also heard Judge Metzner of the Southern
         District of New York, the chairman of a Judicial Conference Committee on the
         administration of the magistrate system, testify that he personally followed that
         practice. See id., at 11 (“If any objections come in, . . . I review [the record] and
         decide it. If no objections come in, I merely sign the magistrate’s order.”). The
         Judicial Conference of the United States, which supported the de novo standard of
         review eventually incorporated in § 636(b)(1)(C), opined that in most instances no
         party would object to the magistrate’s recommendation, and the litigation would
         terminate with the judge’s adoption of the magistrate’s report. See Senate
         Hearings, at 35, 37. Congress apparently assumed, therefore, that any party who
         was dissatisfied for any reason with the magistrate’s report would file objections,

         with respect to a material issue in a case and would assist the court in its
         disposition, we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir.2005)(citations omitted).



                                                 -9-
      Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 10 of 19




       and those objections would trigger district court review. There is no indication
       that Congress, in enacting § 636(b)(1)(C), intended to require a district judge to
       review a magistrate’s report to which no objections are filed. It did not preclude
       treating the failure to object as a procedural default, waiving the right to further
       consideration of any sort. We thus find nothing in the statute or the legislative
       history that convinces us that Congress intended to forbid a rule such as the one
       adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150-52 (emphasis in original)(footnotes omitted).

       The Tenth Circuit also noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” United States v. One Parcel, 73 F.3d at

1060 (quoting Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those

circuits that have declined to apply the waiver rule to a pro se litigant’s failure to object when the

magistrate’s order does not apprise the pro se litigant of the consequences of a failure to object to

findings and recommendations.”)(citations omitted)). Cf. Thomas v. Arn, 474 U.S. at 154 (noting

that, while “[a]ny party that desires plenary consideration by the Article III judge of any issue

need only ask,” a failure to object “does not preclude further review by the district judge, sua

sponte or at the request of a party, under a de novo or any other standard”). In United States v.

One Parcel, the Tenth Circuit noted that the district judge had decided sua sponte to conduct a de

novo review despite the lack of specificity in the objections, but the Tenth Circuit held that it

would deem the issues waived on appeal, because it would advance the interests underlying the

waiver rule. See United States v. One Parcel, 73 F.3d at 1060-61 (citing cases from other Courts

of Appeals where district courts elected to address merits despite potential application of waiver

rule, but the Courts of Appeals opted to enforce waiver rule).

       Where a party files timely and specific objections to the magistrate judge’s proposed

findings and recommendations, “on . . . dispositive motions, the statute calls for a de novo

determination, not a de novo hearing.” United States v. Raddatz, 447 U.S. 667, 674 (1980). “[I]n



                                                - 10 -
      Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 11 of 19




providing for a ‘de novo determination’ rather than a de novo hearing, Congress intended to

permit whatever reliance a district judge, in the exercise of sound judicial discretion, chose to

place on a magistrate’s proposed findings and recommendations.” United States v. Raddatz.,

447 U.S. at 676 (quoting 28 U.S.C. § 636(b); citing Mathews v. Weber, 423 U.S. 261, 275

(1976)). The Tenth Circuit requires a “district court to consider relevant evidence of record and

not merely review the magistrate judge’s recommendation” when conducting a de novo review

of a party’s timely, specific objections to the Magistrate Judge’s report. In re Griego, 64 F.3d

580, 583-84 (10th Cir. 1995). “When objections are made to the magistrate’s factual findings

based on conflicting testimony or evidence . . . the district court must, at a minimum, listen to a

tape recording or read a transcript of the evidentiary hearing.” Gee v. Estes, 829 F.2d 1005,

1008-09 (10th Cir. 1987).

       A district court must “clearly indicate that it is conducting a de novo determination”

when a party objects to the Magistrate Judge’s report “based upon conflicting evidence or

testimony.” Gee v. Estes, 829 F.2d at 1009. On the other hand, a district court fails to meet the

requirements of 28 U.S.C. § 636(b)(1) when it indicates that it gave “considerable deference to

the magistrate’s order.” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir.

1988). A district court need not, however, “make any specific findings; the district court must

merely conduct a de novo review of the record.” Garcia v. City of Albuquerque, 232 F.3d 760,

766 (10th Cir. 2000). “[T]he district court is presumed to know that de novo review is required. .

. .   Consequently, a brief order expressly stating the court conducted de novo review is

sufficient.” Northington v. Marin, 102 F.3d 1564, 1570 (10th Cir. 1996) (citing In re Griego, 64

F.3d at 583-84). “[E]xpress references to de novo review in its order must be taken to mean it

properly considered the pertinent portions of the record, absent some clear indication otherwise.”



                                              - 11 -
      Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 12 of 19




Bratcher v. Bray-Doyle Indep. Sch. Dist. No. 42, 8 F.3d 722, 724 (10th Cir. 1993). The Tenth

Circuit has held that a district court properly conducted a de novo review of a party’s evidentiary

objections when the district court’s “terse” order contained one sentence for each of the party’s

“substantive claims” and did “not mention his procedural challenges to the jurisdiction of the

magistrate to hear the motion.” Garcia v. City of Albuquerque, 232 F.3d at 766. The Tenth

Circuit has explained that brief district court orders that “merely repeat the language of §

636(b)(1) to indicate its compliance” are sufficient to demonstrate that the district court

conducted a de novo review:

       It is common practice among district judges in this circuit to make such a
       statement and adopt the magistrate judges’ recommended dispositions when they
       find that magistrate judges have dealt with the issues fully and accurately and that
       they could add little of value to that analysis. We cannot interpret the district
       court’s statement as establishing that it failed to perform the required de novo
       review.

In re Griego, 64 F.3d at 584.

       Notably, because a district court may place whatever reliance it chooses on a magistrate

judge’s proposed findings and recommendations, a district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the [M]agistrate” Judge, 28 U.S.C.

§ 636(b)(1), as “Congress intended to permit whatever reliance a district judge, in the exercise of

sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations . . . .” United States v. Raddatz, 447 U.S. at 676 (emphasis omitted). See

Bratcher v. Bray-Doyle Indep. Sch. Dist. No. 42, 8 F.3d at 724-25 (holding that the district

court’s adoption of the Magistrate Judge’s “particular reasonable-hour estimates” is consistent

with the de novo determination that 28 U.S.C. § 636(b)(1) and United States v. Raddatz require).

       Where no party objects to the Magistrate Judge’s PFRD, the Court will still review the

Magistrate Judge’s recommendations. In Pablo v. Soc. Sec. Admin., No. CIV 11–0132 JB/ACT,


                                              - 12 -
      Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 13 of 19




2013 WL 1010401 (D.N.M. 2013)(Browning, J.), the plaintiff failed to respond to the Magistrate

Judge’s PFRD, and thus waived his right to appeal the recommendations, but the Court

nevertheless conducted a review. The Court generally does not “review the PF&RD de novo,

because the parties had not objected thereto, but rather review[s] the recommendations to

determine whether they clearly erroneous, arbitrary, obviously contrary to law, or an abuse of

discretion.” Pablo v. Soc. Sec. Admin, 2013 WL 1010401, at *4. The Court, thus, does not

determine independently what it would do if the issues had come before the Court first, but

rather adopts the PFRD where “[t]he Court cannot say that the Magistrate Judge’s

recommendation . . . is clearly erroneous, arbitrary, obviously contrary to law, or an abuse of

discretion.” Pablo v. Soc. Sec. Admin., 2013 WL 1010401, at *4. See Alexandre v. Astrue, No.

CIV 11–0384 JB/SMV, 2013 WL 1010439, at *4 (D.N.M. 2013)(Browning, J.)(“The Court

rather reviewed the findings and recommendations of the Honorable Stephan M. Vidmar, United

States Magistrate Judge, to determine if they are clearly erroneous, arbitrary, obviously contrary

to law, or an abuse of discretion. The Court determines that they are not, and will therefore adopt

the PFRD.”); Trujillo v. Soc. Sec. Admin., No. CIV 12–1125 JB/KBM, 2013 WL 1009050, at *5

(D.N.M. 2013)(Browning, J.)(adopting the proposed findings and conclusions, noting: “The

Court did not review the ARD de novo, because Trujillo has not objected to it, but rather

reviewed the . . . findings and recommendations to determine if they are clearly erroneous,

arbitrary, obviously contrary to law, or an abuse of discretion, which they are not.”). This

review, which is deferential to the Magistrate Judge’s work when there is no objection,

nonetheless provides some review in the interest of justice, and seems more consistent with the

waiver rule’s intent than no review at all or a full-fledged review. Accordingly, the Court

considers this standard of review appropriate. See Thomas v. Arn, 474 U.S. at 151 (“There is



                                              - 13 -
      Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 14 of 19




nothing in those Reports, however, that demonstrates an intent to require the district court to give

any more consideration to the magistrate’s report than the court considers appropriate.”).

                                           ANALYSIS

       The Defendants object only to the recommendation that the Court deny summary

judgment for the June 20 and 26, 2017, correspondence claims. See Objections at 2. First, the

Defendants argue that the Court should enter summary judgment for Brodie and Beaird on all

claims, because they were not personally involved in the disciplinary proceedings involving the

June 20 and 26, 2017, correspondence. See Objections at 2-3. The Defendants’ argument that

Brodie and Beaird were not involved personally is not developed in the Defendants’ Motion for

Summary Judgment, and could therefore be considered waived: “Issues raised for the first time

in objections to the magistrate judge’s recommendation are deemed waived.”             Marshall v.

Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). See United States v. Garfinkle, 261 F.3d 1030,

1031 (10th Cir. 2001)(“In this circuit, theories raised for the first time in objections to the

magistrate judge’s report are deemed waived.”); Pevehouse v. Scibana, 229 Fed. Appx. 795, 796

(10th Cir. 2007)(unpublished)(“[T]he district court correctly held that [a petitioner] had waived

[an] argument by failing to raise it before the magistrate.”). The Court will nonetheless consider

the merits of the argument. Although the Defendants are correct that constitutional claims

against individuals are typically based on personal liability, see, e.g., Grimsley v. Mackay, 93

F.3d 676, 679 (10th Cir. 1996)(“[I]n order to successfully assert a § 1983 claim under the Eighth

Amendment for failure to protect, a plaintiff must show personal involvement or participation in

the incident. Supervisor status alone is insufficient to support liability.”)(citation omitted), the

Defendants’ Objection contradicts the statement that the Defendants made in their summary

judgment motion, filed as part of their Martinez report, that Brodie and Beard were “involved in



                                               - 14 -
      Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 15 of 19




reviewing, rejecting and responding to the outgoing mail at issue and/or in disciplining

Hunnicutt,” Martinez Report at 2. The Defendants’ statement in the Martinez report that Brodie

and Beard were “involved . . . in disciplining Hunnicutt,” Martinez Report at 2, is to be “treated

like an affidavit” on summary judgment, Hall v. Bellmon, 935 F.2d 1106, 1111 (10th Cir. 1991).

The Defendants do not explain why now the Court should disregard their earlier assertion.

Similarly, the “plaintiff's complaint may also be treated as an affidavit if it alleges facts based on

the plaintiff's personal knowledge and has been sworn under penalty of perjury.” Hall v.

Bellmon, 935 F.2d at 1111.4 Based on the Martinez report and the Complaint, there is evidence

in the record to support a finding that Brodie and Beaird were personally involved in the

disciplinary proceedings. Summary judgment, therefore, is not appropriate. See Fed. R. Civ. P.

56(a)(“The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”);

Corman v. JWS of New Mexico, Inc., 356 F. Supp. 3d 1148, 1171 (D.N.M. 2018)(Browning,

J.)(“[T]he court must resolve all reasonable inferences and doubts in the nonmoving party's

favor, and construe all evidence in the light most favorable to the nonmoving party.”). The

Court, therefore, will overrule this Objection.

       Next, the Defendants restate their arguments that they did not violate Hunnicutt’s First

Amendment rights. For example, the Defendants argue they are entitled to summary judgment,

because Hunnicutt “engaged in a pattern of deliberate and intentional harassment and abuse of

staff that threatened to disrupt and diminish institutional order and security at LCCF.”

Objections at 3-4.     The Defendants contend that no reasonable factfinder could find that

Hunnicutt “did not deliberately, purposely and intentionally target Moore for abuse via the

       4
           Hunnicutt notarized his Complaint on December 11, 2017. See Complaint at 5.



                                                  - 15 -
      Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 16 of 19




outgoing mail.” Objections at 5. Additionally, the Defendants assert that it is “undisputed that

Hunnicutt knew Ms. Moore was reviewing the contents of his outgoing mail no later than June

13, 2017,” and that “Hunnicutt’s conduct plainly violated valid and controlling prison

regulations.” Objections at 7.

       As explained in the PFRD at 10-11, an “inmate retains those First Amendment rights that

are not inconsistent with his status as a prisoner or with the legitimate penological objectives of

the corrections system . . . .” Pell v. Procunier, 417 U.S. 817, 822 (1974). The “free flow of

incoming and outgoing mail” to and from inmates is among those rights that the First

Amendment protects. Burns v. Martuscello, 890 F.3d 77, 88 (2d Cir. 2018). Moreover, inmate

correspondence implicates two First Amendment interests: the sender’s and the recipient’s. See

Procunier v. Martinez, 416 U.S. 396, 408 (1974)(explaining “[c]ommunication by letter is not

accomplished by the act of writing words on paper” but “is effected only when the letter is read

by the addressee[,]” meaning that “[b]oth parties to the correspondence have an interest in

securing that result, and censorship of the communication between them necessarily impinges on

the interest of each”), overruled on other grounds by Thornburgh v. Abbott, 490 U.S. 401 (1989).

       Nevertheless, an inmate’s right to correspond is not absolute, and prisons place “a

restriction on inmate correspondence that furthers an important or substantial interest” of the

institution’s administration. Procunier v. Martinez, 416 U.S. at 413. Therefore, restrictions on

outgoing correspondence containing “threats, blackmail, contraband, plots to escape,

discuss[ing] criminal activities, or otherwise circumvent[ing] prison regulations, [are] essential to

the protection of prison order and security.”           Gandy v. Ortiz, 122 Fed. Appx. at 423.

Additionally, while prison officials may generally read outgoing, non-legal mail to ensure that an

inmate’s letter does not impinge on these interests, censorship and punishment “simply to



                                               - 16 -
      Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 17 of 19




eliminate unflattering or unwelcome opinions or factually inaccurate statements,” as well as

statements that “unduly complain,” “magnify grievances,” express “inflammatory political,

racial, religious or other views,” and are deemed “defamatory” or “otherwise inappropriate,” do

not further a cognizable penological interest. Procunier v. Martinez, 416 U.S. at 413-16.

       The PFRD discussed Gandy v. Ortiz, where the Tenth Circuit determined that a prisoner

stated a claim under § 1983 when the facility disciplined him for sending a letter to Home Depot

“to inform the company of what he believed to be an illegal program being instituted at the

prison that would impinge on the business of Home Depot.” 122 Fed. Appx. at 422.

Additionally, the PFRD considered several cases upholding an inmate’s First Amendment

protections to use coarse, insulting, profanity-laced descriptions of prison staff in outgoing mail.

See PFRD at 11-12 (discussing Loggins v. Delo, 999 F.2d 364, 365 (8th Cir. 1993); McNamara

v. Moody, 606 F.2d 621, 623-26 (5th Cir. 1979); Santiago v. Rabideau, No. CIV 15-1856, 2016

WL 4490578 (N.D. Ill. Aug. 23, 2016)(finding a letter from an inmate calling the governor a

“motherfucker” entitled to First Amendment protection). In contrast, Magistrate Judge Sweazea

discussed cases upholding discipline where the inmate uses outgoing mail as a pretext to

communicate directly to the prison official. See PFRD at 12-13 (discussing Leonard v. Nix, 55

F.3d at 371; Carrol v. Tucker, 17 Fed. Appx. 392, 393 (7th Cir. 2001); and Freeman v. Benson,

No. CIV 16-3127-DDC-TJJ, 2017 WL 5731295, at *6 (D. Kan. Nov. 28, 2017)).

       Against this framework, Magistrate Judge Sweazea acknowledged that the Defendants’

argument that Hunnicutt was directing defamatory comments to the warden and prison staff

through the guise of legitimate outgoing communication “carries some force.” PFRD at 13.

Indeed, Magistrate Judge Sweazea found that Hunnicutt’s ten-frame cartoon and comments in

the June 20 and 26, 2017, letters “are certainly offensive, unflattering, and arguably defamatory,”



                                               - 17 -
      Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 18 of 19




and that harassing and demeaning staff “has any number of implications on legitimate

penological interests of security and order.” PFRD at 14. Nevertheless, Magistrate Judge

Sweazea reasoned there is a second, reasonable reading of the facts, which is that Hunnicutt’s

correspondence amounts to merely unflattering portrayals or satire, and therefore, are no worse

than the descriptions of prison staff in Loggins v. Delo and McNamara v. Moody, where

discipline and censorship offended the First Amendment.          See PFRD at 15-16 (discussing

Loggins v. Delo, 999 F.2d 364, 365 (8th Cir. 1993); McNamara v. Moody, 606 F.2d 621, 623-26

(5th Cir. 1979)).

       The Court agrees that a fact finder could conclude reasonably that the correspondence is

protected speech, especially considering that (i) Hunnicutt sits on the advisory board of a prison

abolitionist organization, (ii) is a published artist on prison conditions, (iii) uses drawing as a

medium to comment on those conditions, and (iv) one of the addressees of the correspondence

has been exhibiting and selling Plaintiff’s artwork for twenty years.          See PFRD at 16.

Additionally, while Hunnicutt’s June letters mention staff members’ names, there is nothing

directing explicitly the correspondence to the staff, and Hunnicutt’s correspondence does not

contain threats of violence or escape plans. See PFRD at 4-5.           Therefore, examining the

evidence in the light most favorable to Hunnicutt, and drawing all reasonable inferences in his

favor, the Court holds that genuine issues of material fact preclude summary judgment on

Hunnicutt’s claims of retaliation as they relate to the June 20 and 26, 2017 correspondence. As

for the June 1 or 2, 2017 letter and Hunnicutt’s state-law claims, the Court concludes that the

findings and recommended disposition in the PFRD are not clearly erroneous, arbitrary,

obviously contrary to law, or an abuse of discretion.




                                              - 18 -
      Case 2:18-cv-00667-JB-KRS Document 66 Filed 09/21/20 Page 19 of 19




       IT IS ORDERED that: (i) the Defendants’ Destinee Moore, Raymond Smith, GEO

Group Inc., M. Valeriano, Katherine Brodie, and P. Valdez Objections to Proposed Findings and

Recommended Disposition are overruled; (ii) the Magistrate Judge’s Proposed Findings and

Recommended Disposition are adopted; (iii) the Defendants’ Motion for Summary Judgment is

granted as to the June 1 or 2, 2017 letter and Hunnicutt’s state-law claims; and (iv) Defendants’

Motion for Summary Judgment is denied to Hunnicutt’s claims of retaliation as they relate to the

June 20 and 26, 2017, correspondence.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE


Counsel:

Carnell Hunnicutt
Las Cruces, New Mexico

       Pro Se Plaintiff

April D. White
YLAW, P.C.
Albuquerque, New Mexico

       Attorney for Defendants Destinee Moore, Raymond Smith, The GEO Group, Inc.,
       M. Valeriano, Lee County Correctional Facility, Katherine Brodie, and P. Valdez

Kevin L. Nault
New Mexico Corrections Department
Santa Fe, New Mexico

       Attorney for Defendants T. Foster and German Franco




                                             - 19 -
